Citation Nr: 9902053	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-28-038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1946 to May 
1947.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.



FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellants appeal has been 
obtained by the RO.

2.  The appellants principal disabilities are age-related 
macular degeneration with immature cataract, rated as 80 
percent disabling; hypertensive arteriosclerotic heart 
disease, rated as 30 percent disabling; vascular 
calcification of the left lower extremity, rated as 20 
percent disabling; osteoarthritis, rated as 10 percent 
disabling; chronic obstructive pulmonary disease due to 
chronic bronchitis, rated as 10 percent disabling; venous 
insufficiency, rated as 10 percent disabling; and probable 
degenerative arthritis of the left knee, rated as 10 percent 
disabling.

3.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  The appellant is able to care for his daily personal 
needs without assistance from others and is able to protect 
himself from the hazards of daily living.  


CONCLUSION OF LAW

The criteria for a special monthly pension based on the need 
for the regular aid and attendance have not been met. 38 
U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In that regard, the 
Board finds that the appellant has presented a claim which is 
plausible, that is meritorious on its own or capable of 
substantiation. Additionally, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the appellant is required to comply 
with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a). 

Pertinent Law and Regulations

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension (SMP), when 
an otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C. 
§ 1521(d)), or has a disability rated as permanent and total 
and (1) has an additional disability or disabilities ratable 
at 60%, or (2) is permanently housebound (38 U.S.C. § 
1521(e)).  See also 38 C.F.R. § 3.351(b), (c), and (d).

A veteran is in need of regular aid and attendance if he is 
blind or nearly blind, having visual acuity of 5/200 or less, 
in both eyes, or has concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
need for aid and attendance on a factual basis according to 
specified criteria. 38 C.F.R. § 3.351(c).  

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment. 38 C.F.R. § 3.352.

"Bedridden" is a proper basis for the determination. 
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the appellant 
is unable to perform should be considered in connection with 
his or her condition as a whole.  It is only necessary that 
the evidence establish that the appellant is so helpless as 
to need regular aid and attendance, not that there be a 
constant need.  Determinations that the appellant is so 
helpless, as to be in need of regular aid and attendance will 
not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Veterans Appeals stated that a veteran need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Medical History

A private medical statement, dated in September 1995, 
indicated that the appellant was evaluated with age-related 
macular degeneration in both eyes, and that he was receiving 
ongoing treatment for this condition.  It was noted that the 
appellants visual acuity at that time was evaluated as 
20/400 for the right eye, and counting fingers for the 
left eye.  

A second private medical report, dated in September 1995, 
noted that the appellant was receiving continued treatment 
for his eye disorder.  The physician noted that the appellant 
was able to read only very big letters.  The report 
indicated that the appellant had undergone laser surgery, and 
that he was being treated with low vision aids at that time.  
The physician further noted that the appellants present 
level of vision required that he be accompanied by another 
person to assist him with personal needs.

A January 1996 private medical statement indicated that the 
appellant continued to receive follow-up treatment for his 
eye disorder.  It was noted that his eye disorder had not 
demonstrated any improvement.  In that regard, it was noted 
that the appellants best corrected visual acuity of the 
right eye was 20/160, and 20/100 for the left eye.  The 
physician noted that the present level of visual acuity 
continued to prevent the appellant from being accompanied by 
another person for assistance.  In that context, it was noted 
that the appellant required assistance from another with 
reading and completing documents.

On VA regular aid and attendance examination in March 1996, 
the appellant noted subjective complaints of poor vision and 
easy fatigability.  It was noted that the appellant did not 
require an attendant.  He was noted to be well built, with 
straight posture, and a slow gait.  The examiner indicated 
that there were no functional restrictions associated with 
the appellants strength.  In that context, it was noted that 
the appellant could rise from a chair with relative ease.  
Examination was essentially normal with regard to examination 
of the upper and lower extremities, and spine.  Physically, 
the appellant was noted to be strong, but required assistance 
due to his poor eyesight.  The examiner noted that use of a 
cane may be of assistance to the appellant with ambulation.  
The appellant was not restricted with regard to his ability 
to ambulate or travel.  Relative to the appellants ability 
to perform self care or travel, the examiner noted he was 
limited by poor eyesight.  On evaluation of the appellants 
vision, it was noted that his uncorrected visual acuity was 
20/400 for both eyes, corrected to 25/200(-1).  The 
diagnostic impression was age-related macular degneneration, 
and hypertensive arteriosclerotic heart disease.

On general medical examination, the appellant reported 
subjective complaints of poor vision and joint pain.  The 
examiner noted that the appellant was well built, but obese.  
The appellant was also noted to exhibit a slow gait.  On 
physical examination, the appellant was evaluated with an 
irregularly irregular heart rhythm, and an ejection 
murmur.  In conjunction with diagnostic evaluation, the 
medical report documented clinical findings of age-related 
macular degeneration; hypertension, controlled; incipient 
cataracts, both eyes; hypertensive arteriosclerotic heart 
disease with atrial fibrillation, Functional Class III; 
eccentric hypertrophy; chronic obstructive pulmonary disease 
secondary to chronic bronchitis; superficial venous 
insufficiency of the left greater saphenous veins; deep 
venous insufficiency of bilateral common femoral veins; 
degenerative arthritis of both knees; and osteoarthritis of 
both hands and wrists, with minimal findings associated with 
the elbow joints.

The RO, in a May 1996 rating decision, denied special monthly 
pension benefits.  This determination was predicated upon the 
ROs finding that the medical evidence did not demonstrate 
that the appellant was blind or so nearly helpless as to 
require the regular aid and attendance of another person.  
Further, it was noted that the appellant was able to move 
about freely, and was not confined to his premises. 

In an October 1996 statement, the appellant indicated that he 
presently had only minimal eyesight.  He noted that unless he 
is within a foot of another, he is unable to perceive that 
persons features.  He described this circumstance as 
embarrassing.  He indicated that he lacked depth perception 
and had to place both hands on railing as he traversed 
stairways, and that he required the assistance of another to 
walk with him at other times.  He indicated that he was 
unable to walk without assistance, because of fear of 
stumbling.  He noted that he was unable to read, write, or 
watch television due to his visual impairment.  He further 
noted that he required assistance when eating.  The appellant 
indicated that he was able to attend to personal needs, such 
as bathing, with use of hand aids.  The appellant also 
submitted a copy of an article concerning the debilitating 
effects of macular degeneration in support of his claim.

A November 1996 private medical statement indicated that the 
appellants visual acuity of the right eye had stabilized at 
20/200, and that visual acuity of the left eye had improved 
to 20/60.  It was noted that examination showed that scars in 
the macula were quiet.  There were a few hemorrhages detected 
on examination.  The physician noted that these hemorrhages 
were observed to be quite a distance away from the 
center, and opined that they should not pose a threat to 
the appellants vision.  It was noted that the appellants 
cataract condition was likewise stable.

An April 1997 clinical report indicated that the appellant 
was evaluated with status post wet age-related macular 
degeneration of both eyes.  Visual acuity was evaluated as 
20/300 bilaterally.  The examiner also noted that there were 
no changes associated with the appellants cataracts shown on 
examination.  The appellant was advised to return for follow-
up evaluation in six months.

The appellant underwent VA examination in May 1997.  VA Form 
21-2680, Examination For Housebound Or Permanent Need For 
Regular Aid And Attendance, indicated that examination 
revealed no restrictions associated with the upper or lower 
extremities, or spine.  The examiner noted that the appellant 
was not bedridden.  The examiner indicated that while the 
appellant was ambulatory, he was minimally ambulatory due 
to his heart condition.  It was noted that the appellant was 
able to dress, feed, and attend to the wants of nature 
himself without assistance.  The appellant was noted to 
require assistance with bathing.  It was noted that the 
appellant was able to protect himself from the hazards of 
daily living in a controlled environment.  

Regarding the appellants method of ambulation, it was noted 
that he was able to walk one half block without the 
assistance of another.  In his assessment of the appellants 
ability to leave his home or immediate premises, the examiner 
noted that the appellant was able to leave his home up to 
three times per week with assistance until his condition 
stabilized, anticipated to occur within two to three weeks.  
It was the examiners opinion that a cane or walker was 
required for ambulation.  It was noted that even with use of 
these devices, the overall distance that the appellant was 
able to ambulate would not change.    

In his clinical assessment regarding the extent of 
appellants pathology, the examiner noted that the appellant 
was legally blind.  It was noted that the appellants 
condition did not enable visual correction with glasses or 
contacts.  The examiner indicated that due to his visual 
limitations, the appellant was unable to read labels or other 
written information.  It was further noted that the appellant 
also suffered from a cardiac/heart condition which 
precludes him from ambulation, and doing daily chores as he 
is recuperating from his recent hospitalization.  It was 
the examiners assessment that the combination of these 
conditions required the appellant to receive home care.  The 
diagnostic impression was bilateral blindness, not 
convertible with lens, and congestive heart failure.

On VA regular aid and attendance examination in June 1997, it 
was noted that the appellant traveled to the examination by 
car, and was accompanied by his pastor.  The appellant noted 
subjective complaints that he was unable to read, write, 
prepare food, use a microwave, or walk without use of a cane 
or person to guide him in unfamiliar situations.  On physical 
examination, it was noted that the appellant was 69 inches in 
height, and weighed 276 pounds.  He was noted to be obese.  
His posture was evaluated as normal.  The examiner noted that 
the appellant exhibited a wide-based gait.  The appellant 
was noted not to be in acute distress.  There were no 
clinical findings noted relative to the upper extremities.  
The examiner noted, however, that the appellant required 
others to prepare his food.  The examiner indicated that the 
appellant could feed, shave, bath, and attend to his bathroom 
needs independently.  There were no clinical findings noted 
relative to the lower extremities.  The examiner indicated 
that the appellant required guidance when walking in uneven 
or unfamiliar areas.  It was also noted that the appellant 
exhibited imbalance secondary to his poor vision.  There were 
no clinical findings noted relative to the spine.  The 
examiner noted that the appellant was legally blind.  

Regarding the appellants ability to protect himself from the 
hazards of daily environment, the examiner noted that 
appellant demonstrated poor balance with ambulation secondary 
to his vision.  It was noted that the appellant was unable to 
travel beyond his home without assistance.  The appellants 
typical day was noted to consist of the appellant dressing 
himself, sitting and listening to music, preparing his lunch 
(noted as sandwiches), and thereafter to resume listening to 
music.  Friends prepare his evening meal.  Relative to the 
appellants ability to ambulate, the examiner noted that the 
appellant was able to walk a distance of two blocks.  It was 
noted that the appellant utilized a cane for ambulation.  The 
examiner opined that the appellant was able to leave his home 
or immediate premises once per week.  The examiner noted that 
the appellant was capable of managing his own funds, with the 
assistance of the bank.  The diagnostic impression was 
legally blind secondary to macular degeneration, and 
congestive heart disease.


Analysis

It is clear from the medical evidence of record that the 
appellant's activities are restricted.  In that regard, 
evidence in support of the appellants claim demonstrates 
that he is restricted due to his visual impairment.  The 
appellants visual acuity is not correctable by lens, and 
requires him to utilize the assistance of another in many 
circumstances.  He requires the assistance of another when 
traveling in unfamiliar areas, or when traversing on uneven 
planes.  The appellant experiences episodes of imbalance due 
to his poor eyesight.  It is documented that the appellant is 
legally blind.  Clinical findings relative to this notation 
essentially reflect that the appellant is unable to read or 
write due to his visual impairment.  The most recent 
assessment of record regarding the appellants visual acuity 
records findings of 20/300, bilaterally.  Further, it was 
noted that the appellants condition was stable, and that no 
changes relative to his age-related macular degeneration or 
cataracts were observed on examination.       

The record, however, discloses that the appellant is able to 
feed, bathe, and dress himself, and attend to the needs of 
nature.  On VA aid and attendance examination in March 1996, 
the examiner indicated that the appellant was able to perform 
self-care, but was limited due to his poor eyesight.  The 
appellant was noted not to be confined to his home.  More 
recent examination in May 1997 noted that the appellant was 
able to ambulate independently with use of a cane.  The 
appellant although noted to be recuperating from a recent 
hospitalization related to his cardiac condition, and 
expected to complete his recovery within several days, was 
still evaluated as able to move about independently with use 
of cane or walker.  He was able to perform self-care 
activities at that time, with the exception of bathing.  
Finally, on VA aid and attendance examination in June 1997, 
the appellant was able to perform self-care activities, to 
include bathing, without assistance.  He continued to 
experience limitations when traveling outside of the home due 
to his poor vision.  The Board notes that while the examiner 
opined, in the context of the May 1997 examination, that home 
care was required, this finding was notably based upon the 
combination of the conditions evaluated on examination at 
that time.  At that time, the appellant was noted to be 
restricted in his ability to ambulate as a result of his 
hospitalization.  The clinical findings noted on examination 
have otherwise consistently demonstrated that the appellant 
is ambulatory within the home, able to perform self-care 
independently, and able to venture outside of the home albeit 
with assistance.    

Following a careful and considered review of the evidence, 
the Board finds that the regulatory standard for eligibility 
for additional compensation based on the need for the aid and 
attendance of another person, which has been described in 
detail above, has not been met.  In the appellant's case, 
there was no evidence that he is helpless or bedridden.  On 
the contrary, the evidence establishes that he is ambulatory 
within the confines of the home, and that he is able to 
engage in the activities of daily living without assistance.  
In particular, he can feed, bathe, and dress himself and 
attend to the needs of nature.  Furthermore, the evidence 
demonstrates that the appellant is also able to prepare his 
afternoon meal independently.  The evidence demonstrates that 
he requires assistance with evening meals, and when leaving 
the home.  

The appellants activity is primarily restricted due to 
visual impairment associated with age-related macular 
degeneration.  On VA examination in 1997, medical opinion was 
offered that the appellant was able to protect himself from 
the hazards of his daily environment notwithstanding such 
restrictions attributable to his eye disorder.  In this 
regard, it was noted that the appellant was able to ambulate 
not only within the confines of the home, but was able to 
venture outside of the home.  It was noted that while the 
appellants activity was restricted due to the nature and 
extent of his visual impairment, there was no finding that he 
was effectively prevented from engaging in such activity. 

The Board acknowledges that the record presents some factors 
that show that the appellant is demonstrably limited in his 
activities due to debilitating symptomatology associated 
primarily with his ophthalmologic disorder, and a 
cardiovascular condition which have been recognized by VA.  
However, the overall disability picture presented does not 
establish the need for regular aid and attendance.   The 
Board concedes that the appellant is unable to essentially 
travel outside of the home without assistance.  However, 
there is no evidence to suggest that the appellant is unable 
to function independently outside of his need for assistance 
in that regard.  The evidence demonstrates that he is able to 
get out of bed, feed, bathe, and dress himself, and attend to 
his bathroom needs.  While his ability to engage in any 
activity is impeded by his ophthalmologic and cardiac 
concerns, principally, such self-care activity has not been 
shown to be precluded due to his disabling conditions.  Thus, 
the overall disability picture presented herein shows that 
the appellant is not bedridden, nor is he so helpless as to 
require regular aid and attendance. 

In consideration of the merits of any issue material to a 
determination regarding a claimed benefit, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that the evidence in this 
instance regarding entitlement to special monthly pension 
based upon a need for regular aid and attendance is not in 
relative equipoise.   The evidence in this case preponderates 
against the benefit sought on appeal.  Under these 
circumstances, the benefit of the doubt doctrine is not for 
application.

A veteran is considered to be housebound if in addition to 
having a single permanent disability rated 100 percent 
disabling under the VA Schedule for Rating Disabilities he 
has an additional disability or disabilities independently 
rated at 60 percent or more, or is permanently housebound. 38 
U.S.C.A. § 1502 (c) (West 1991); 38 C.F.R. § 3.351(d).  The 
appellant does not qualify for special monthly pension under 
this section because he does not have a single permanent 
disability rated at 100 percent, nor is he permanently 
housebound.  

Accordingly, following a careful and considered review of the 
evidence, the Board finds that the preponderance of the 
evidence is against entitlement to special monthly pension 
based on the need for aid and attendance or on housebound 
status.


ORDER

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on housebound status is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
